COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Joseph F. Radler III v. Amy Philavanh

Appellate case number:    01-19-00931-CV

Trial court case number: 2009-20542

Trial court:              311th District Court of Harris County

        Appellant, Joseph F. Radler III, filed a motion for extension of time for the clerk’s record
to be filed. The clerk’s record was filed on April 15, 2020. Therefore, appellant’s motion is
denied as moot.
       It is so ORDERED.

Judge’s signature: ______/s/ Julie Countiss_____
                         Acting individually


Date: April 21, 2020